Citation Nr: 0731214	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  02-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
January 1980.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a December 2000 rating 
decision in which the RO declined to reopen claims for 
service connection for both a low back disability and a 
cervical spine disability, each on the basis that new and 
material evidence had not been received.  In April 2001, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2001, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2002.

In July 2002, the appellant testified during a hearing before 
a Veterans Law Judge (VLJ) in Washington, D.C.; a transcript 
of that hearing is of record.  

In September 2002, the Board found that new and material 
evidence to reopen the veteran's claims for service 
connection for a low back disability and a cervical spine 
disability had been received.  

Also in September 2002, the Board determined that further 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  The Board notified the veteran and 
his representative of that development in a January 2003 
letter.  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
August 2003, the Board remanded the case to the RO (via the 
Appeals Management Center (AMC), in Washington, D.C.) for 
completion of the actions previously requested.  The AMC 
later continued denial of the claims (see the October 2005 
SSOC), and returned these matters to the Board for further 
appellate consideration.

In April 2006, the Board remanded these matters to the RO 
(via the AMC) for further action, to include obtaining 
additional treatment records.  After accomplishing the 
requested action, the RO/AMC continued the denial of the 
claims on appeal (as reflected in a January 2007 SSOC) and 
returned these matters to the Board for further appellate 
consideration.

In an April 2007 letter (re-sent to the correct address in 
July 2007), the Board notified the veteran that the VLJ who 
conducted his July 2002 hearing is no longer with the Board, 
and indicated that the veteran could request another hearing, 
if he so desired.  The letter clearly indicated that if the 
veteran did not respond within 30 days of the date of the 
letter, the Board would assume that he did not want another 
hearing.  To date, the veteran has not responded.


FINDINGS OF FACT

1.  All notification and assistance actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Although service medical records reflect back complaints, 
no chronic low back disability was shown in service, and 
post-service medical evidence does not establish a current, 
chronic low back disability.

3.  Although service medical records reflect several 
incidents of back and neck complaints during service, the 
only competent and persuasive medical opinion to address the 
question of whether there exists a medical nexus between any 
current cervical spine disability and service weighs against 
the claim.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the December 2000 rating action on appeal.  In this 
case, such makes sense, inasmuch as the December 2000 rating 
decision on appeal was issued at the time of the enactment of 
the VCAA.  In April 2004 and May 2006 post-rating letters, 
the AMC provided notice to the appellant regarding what 
information and evidence was needed to substantiate the 
claims for service connection for a low back disability and 
for a cervical spine disability, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  The May 
2006 letter also informed the appellant how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the January 2007 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The Board points out that the timing of this notice also is 
not shown to prejudice the veteran.  Because the Board's 
decision herein denies service connection for both claimed 
disabilities, no disability rating or effective date is 
being, or is to be assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, treatment records from the 
VA Medical Center (VAMC) in Washington, D.C., and reports of 
VA examination.  Also of record and considered in connection 
with the claims is the transcript of the veteran's July 2002 
Board hearing, as well as various written statements by the 
veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


A.  Low Back Disability

Service medical records indicate the veteran was seen for 
back pain while in service.  Service medical records show 
that the veteran was seen in May 1978 after being hit in the 
middle of the back and neck with a box back in January 1977.  
No noted deformities were felt, the veteran had good range of 
motion and was told to refrain from heavy lifting for 48 
hours.  As the veteran declined a discharge examination, 
there are no findings about the condition of his back as he 
left service.  

The Board also notes that the post-service record contains no 
evidence of a current diagnosis of a low back disability.  On 
VA examination of the veteran's back in May 2004, no spasm 
was observed and the spine was observed as fairly straight.  
Complaints of discomfort in the lower back and left lower 
back area were noted.  An x-ray of the lumbar spine shows a 
normal spine.  There was no evidence of fracture, bone 
destruction, spondylolysis or spondylolisthesis and the 
intervertebral disc spaces were normal.  

VA outpatient treatment records from July 1984 to December 
1993 reflect no treatment for low back disability, athough a 
June 1986 VA medical record indicates the veteran complained 
of back pain all the time, which he attributed to an incident 
in service.  The Board notes that pain, alone, without 
evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  

Thus, in this case, the competent medical evidence of record 
simply does not establish a back disability-either in 
service or currently-and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, where as here, medical 
evidence does not establish the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for a low back 
disability must be denied because the first essential 
criterion for the grant of service connection-competent 
evidence of the disability for which service connection is 
sought-is not met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions advanced 
during the veteran's July 2002 hearing, as well as in various 
written statements.  The Board does not doubt the sincerity 
of the veteran's belief that he has a current low back 
disability as a result of his military service.  However, the 
Board points out that questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  To whatever 
extent the veteran is attempting to establish a current 
disability through his (or his representative's) assertions, 
the Board points out that laypersons without the appropriate 
medical training and expertise simply are not competent to 
render a probative (persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, any lay assertions in this 
regard have no probative value.

Likewise, the veteran's assertions as to what a doctor told 
him about the etiology of current back problems (see hearing 
transcript, p. 19)-assertions that, in this case, appear to 
go to the question of medical nexus, and not the fundamental 
question of a current disability upon which this issue 
turns-does not constitute competent evidence to support the 
claim.  See Robinette v. Brown, 6 Vet. App. 69, 77-78 (1995).  

Under these circumstances, the claim for service connection 
for low back disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 

B.  Cervical Spine Disability

First addressing the question of current disability, the 
Board notes that most recently, the May 2004 VA examiner 
diagnosed early cervical spondylosis.  While this evidence 
supports a finding of current cervical spine disability, the 
claim must, nonetheless, be denied on the basis that there is 
no medical nexus between the current disability and service.

The veteran's service medical records reflect complaints and 
treatment pertaining to the veteran's neck during his period 
of active service.  He was seen in January 1977 for pain on 
the left side of his neck after being hit in the neck with 
boxes.  His left side cervical muscle was tender to 
palpation, but he had full range of motion.  No nerve 
involvement was noted.  May 1978 service medical records 
indicate neck pain, but noted that no deformities were felt 
and that the veteran had good range of motion.  As the 
veteran declined a discharge examination, there are no 
findings about the condition of his cervical spine as he left 
service.  In any event, a chronic cervical spine disability 
was not shown in service.  

VA outpatient treatment records from July 1984 to December 
1993 mostly show treatment for a psychiatric condition.  
Evidence of a cervical spine disability is not shown until a 
May 2004 x-ray, taken in connection with a VA examination, 
which shows some changes consistent with a narrowing of C5 
through C7 intervertebral disc spaces with minimal narrowing 
of the adjacent neural foramina.

Further, there is no competent and persuasive evidence of a 
nexus between any current cervical spine disability and 
service.  In fact, the only medical opinion to directly 
address whether there exists a medical nexus between current 
cervical spine disability and service weighs against the 
veteran's claim.  The May 2004 examiner found evidence of 
early cervical spondylosis.  He noted that x-rays showed some 
changes consistent with a narrowing of C5 through C7 
intervertebral disc spaces and opined that this could be the 
cause or etiology of the veteran's current neck pain.  He 
stated that, based on his review of the claims file, he was 
unable to determine the exact date of onset or the etiology 
of the veteran's cervical spine disability, but opined that 
the veteran's current cervical spine disability was less 
likely than not related to service.  The Board finds that the 
May 2004 VA examiner's opinion constitutes probative and 
dispositive evidence on the medical nexus question.  

Again, in addition to the medical evidence, the Board has 
considered the veteran's assertions, advanced during his 
Board hearing and in various written statements.  However, as 
noted above, however sincere the appellant's beliefs, the 
fact of the matter is that this claim turns on the matter of 
medical nexus, or relationship-a matter on which a layperson 
without medical training and expertise is not competent to 
render a persuasive opinion.  See Jones, 7 Vet. App. at 137-
38 .  See also Bostain, 11 Vet. App. at 127; Routen, 10 Vet. 
App. at 186 ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
any lay assertions in this regard have no probative value.

Under these circumstances, the claim for service connection 
for a cervical spine disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


